Velecela v Perimeter Bridge & Scaffolding Co. (2017 NY Slip Op 01455)





Velecela v Perimeter Bridge & Scaffolding Co.


2017 NY Slip Op 01455


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3189 21738/12

[*1]Edgar Velecela, Plaintiff-Respondent,
vPerimeter Bridge & Scaffolding Co., Defendant-Appellant, Shifra Construction Corp., et al., Defendants.


Milber Makris Plousadis & Seiden, LLP, White Plains (Gregory Saracino of counsel), for appellant.
Law Offices of Jesse Barab, New York (Hannah Whiteker of counsel), for respondent.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered on or about April 8, 2016, which denied the motion of defendant Perimeter Bridge & Scaffolding Co. (Perimeter) for summary judgment dismissing the complaint and all cross claims as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Perimeter established its entitlement to judgment as a matter of law in this action where plaintiff was injured when he fell from a scaffold erected by Perimeter. Perimeter submitted evidence showing that it did not owe a duty to plaintiff, who was a third party to its contractual relationship with the property owner of the premises where construction work was being performed (see Espinal v Melville Snow Contrs. , 98 NY2d 136 [2002]). In opposition, plaintiff failed to raise a triable issue of fact by failing to demonstrate that Perimeter launched a force or instrument of harm, that plaintiff detrimentally relied on Perimeter's continued performance of its contractual duties, or that Perimeter entirely displaced the property owner's duty to safely maintain the premises (Espinal  at 140).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK